EXHIBIT 10.3

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into effective as of July 23, 2008 (the “Effective Date”) by and between
GTC Biotherapeutics, Inc. (“GTC”, and together with its controlled affiliates
and subsidiaries, the “Company”), a Massachusetts corporation with its principal
executive offices at 175 Crossing Boulevard, 4th Floor, Suite 410, Framingham,
MA 01702-9322; and Geoffrey F. Cox (“Executive”), with a residence in Boston,
Massachusetts hereby amends and restates, in its entirety, that Executive
Employment Agreement dated as of July 17, 2001 (the “Original Employment
Agreement”), by and between GTC (under its former name of Genzyme Transgenics
Corporation) and Executive.

ARTICLE 1

EMPLOYMENT OF EXECUTIVE

1.1 Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive in a full time capacity to serve as Chairman
of the Board and Chief Executive Officer of GTC and to perform such specific
duties that are normal and customary to such positions as may reasonably be
assigned to Executive from time to time by the Board of Directors of GTC for the
period commencing on the Effective Date and continuing until terminated as
herein expressly provided. Executive hereby accepts such employment for the term
hereof.

1.2 Board Membership. Subject to Executive’s continued employment with the
Company, GTC will nominate Executive for re-election at each annual meeting of
stockholders at which his term expires.

1.3 No Conflicting Commitments. During the period of Executive’s full time
employment with the Company, Executive will not undertake any commitments which
might materially impair Executive’s performance of his duties as a full time
employee of the Company. Notwithstanding anything herein to the contrary the
Executive shall have the right to continue to serve on the Board of Directors of
Nabi Biopharmaceuticals, and may from time to time serve on such other boards of
directors, or boards of trustees, of both for-profit and not-for-profit
organizations, provided that such organizations are not directly competitive
with the business of GTC and such service does not materially impair Executive’s
performance of his duties hereunder.

ARTICLE 2

COMPENSATION

For all services to be rendered by Executive to the Company pursuant to this
Agreement, the Company shall pay to Executive the compensation and provide for
Executive the benefits set forth below:

2.1 Base Salary. From the Effective Date through December 31, 2008, the Company
shall pay to Executive a base salary (the “Base Salary”) of $40,000 per month
(equivalent to an



--------------------------------------------------------------------------------

annual rate of $480,000), prorated during the period Executive is employed
hereunder and payable in substantially equal installments in accordance with GTC
payroll practice as in effect from time to time. With respect to subsequent
periods during the term of this Agreement, the Compensation Committee of the
Board of Directors of GTC (the “Committee”) will review Executive’s base salary
and other compensation from time to time and may make adjustments to such base
salary and determine such bonus based upon, among other factors: (a) Executive’s
performance, (b) GTC’s performance, (c) changes in costs of living, (d) changes
in Executive’s responsibilities, and (e) the benefit to GTC of Executive’s
efforts on its behalf; provided that Executive’s base salary shall not be less
than the Base Salary during the term of this Agreement.

2.2 Bonuses. In addition to the Base Salary, Executive shall be eligible to earn
an annual cash incentive bonus of not less than forty percent (40%) of
Executive’s then current Base Salary on an annualized basis, based on
Executive’s achievement of certain individual and corporate objectives
established jointly by the Committee and Executive. Such cash bonus, if earned,
will be payable to Executive annually within one hundred twenty (120) days after
the end of the calendar year for which it is earned.

2.3 Participation in Equity Incentive Plans. Executive shall be entitled to
participate, to the extent and in the manner determined by GTC’s Board of
Directors in its absolute discretion, in any stock option, stock purchase or
other equity incentive plan established by the Company from time to time, it
being the understanding of the Company and Executive that such participation
would be for the purpose of providing Executive additional opportunities for
equity participation in the Company.

2.4 Fringe Benefits. In addition to Executive’s base salary and bonus, Executive
shall be entitled to participate in all employee benefit plans or programs of
GTC. GTC does not guarantee the adoption or continuance of any particular
employee benefit or stock plan or other program during the term of this
Agreement, and Executive’s participation in any such plan or program shall be
subject to the provisions, rules and regulations applicable thereto. Executive
shall be entitled to four (4) weeks paid vacation each year in accordance with
applicable Company policy. Health and dental plans shall cover Executive and his
dependents as they do for other GTC executives. Such health and dental plans
comply with ERISA and COBRA to the extent applicable. Under current health
insurance policies, such COBRA rights will commence on termination of the period
over which severance payments are made under Section 3.2.

2.5 Expenses. The Company shall reimburse Executive for all ordinary and
necessary business expenses incurred in the performance of Executive’s duties
under this Agreement, provided that Executive accounts properly for such
expenses to the Company in accordance with the general corporate policies of the
Company and in accordance with the requirements of the Internal Revenue Service
regulations under the Code relating to substantiation of expenses.

ARTICLE 3

TERMINATION

3.1 Termination. Executive’s employment hereunder shall terminate upon the
occurrence of any of the following events:

(a) Executive’s death or inability, by reason of physical or mental impairment,
to perform substantially all of Executive’s duties as contemplated herein for a
continuous period of 120 days or more;

 

- 2 -



--------------------------------------------------------------------------------

(b) The termination of Executive’s employment hereunder for Cause by the Board
of Directors of GTC, at its option, to be exercised by delivery of written
notice to Executive;

(c) The termination of Executive’s employment hereunder by the Board of
Directors of GTC, at its option, without Cause, to be exercised by delivery of
written notice to Executive; or

(d) The termination of Executive’s employment hereunder by Executive to be
exercised by delivery of thirty (30) days prior written notice from Executive to
the Company, other than for Good Reason; or

(e) The termination of Executive’s employment hereunder by Executive if the
Company breaches any material duty or obligation hereunder and such breach is
continuing and has not been waived by the Executive, and if the Executive has
provided written notice to the Company of the existence of such breach within
ninety (90) days of its initial existence and the Company has failed to cure
such breach within thirty (30) days after such notice.

For purposes of this Agreement, “Cause” shall mean (i) Executive’s breach of any
material duty or obligation hereunder after written notice of such breach has
been given to the Executive by the Board of Directors and such breach shall have
continued for thirty (30) days after receipt of such notice, or intentional or
grossly negligent conduct that is materially injurious to GTC, as reasonably
determined by GTC’s Board of Directors, or (ii) willful failure to follow the
reasonable directions of GTC’s Board of Directors after written notice of such
failure has been given to the Executive by the Board of Directors and such
failure shall have continued for thirty (30) days after receipt of such notice.

3.2 Payments Upon Termination. Notwithstanding any other provisions in this
Agreement to the contrary:

(a) If Executive’s employment with the Company or its successor in interest
terminates pursuant to Sections 3.1(a), 3.1(b), or 3.1(d): (i) all payments and
benefits provided to Executive under this Agreement shall cease as of the date
of termination of employment and Executive shall be entitled to receive any
unpaid Base Salary accrued through the date, plus credit for any vacation earned
but not taken and the amount, if any, and any bonus awarded for the past fiscal
year which has not yet been paid to Executive; and (ii) all further vesting on
all stock options to purchase Common Stock of GTC then held by Executive on that
date shall immediately cease as of the date of termination of employment and
thereafter such stock options shall be exercisable by Executive in accordance
with their respective terms.

(b) If Executive’s employment with the Company or its successor in interest
terminates pursuant to Section 3.1(c) or 3.1(e), Executive shall be entitled to
the benefits provided in Section 4.2 hereof.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION FOLLOWING CHANGE IN CONTROL

4.1 Termination of Employment Following Change in Control. If a Change in
Control of the Company shall have occurred, Executive shall be entitled to the
benefits provided in Section 4.2 hereof upon the subsequent termination of
Executive’s employment within twelve (12) months after the effective date of
such Change in Control, unless such termination is (a) because of Executive’s
death or Retirement, (b) by the Company for Cause or (c) by Executive other than
for Good Reason. For purposes of this Agreement:

(a) “Change in Control of the Company” shall mean:

(i) the acquisition by any “person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934) from any party of an amount of GTC’s
Common Stock so that such person holds or controls 50% or more of GTC’s Common
Stock;

(ii) a merger or similar combination after which 49% or more of the voting stock
of the surviving corporation is held by persons who were not stockholders of GTC
immediately prior to such merger or combination;

(iii) an acquisition, merger or similar combination or a divestiture of a
substantial portion of the Company’s business after which Executive’s role is
not substantially the same as such role prior to the transaction;

(iv) the election by the stockholders of GTC of 20% or more of the directors of
GTC other than pursuant to nomination by the Company’s independent directors or
any committee thereof; or

(v) the sale by the Company of all or substantially all of its assets or
business.

(b) “Good Reason” shall mean termination by Executive after a Change in Control
upon:

(i) the assignment of any duties to Executive inconsistent with Executive’s
position, duties, responsibilities and status with the Company immediately prior
to the Change in Control, or a change in Executive’s reporting responsibilities,
titles or offices as in effect immediately prior to a Change in Control, or any
removal of Executive from or any failure to re-elect Executive to any of such
positions except in connection with the termination of Executive’s employment
for Cause or Retirement or as a result of Executive’s death or by Executive
other than for Good Reason, each without Executive’s express written consent;

(ii) a reduction by the Company in Executive’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time;

(iii) the Company’s requiring Executive to be based anywhere other than within
sixty (60) miles of Executive’s office location immediately prior to the Change
in Control, except for required travel on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations in the
twelve months immediately prior to the Change in Control without Executive’s
express written consent; or

 

- 4 -



--------------------------------------------------------------------------------

(iv) the failure by the Company to obtain the assumption of the agreement to
perform this Agreement by any successor as contemplated in Section 6.3 hereof;

provided, however, that upon the occurrence of any event giving rise to any of
the foregoing conditions, the Executive must provide written notice to the
Company of the existence of the good reason condition within ninety (90) days of
its initial existence, and the Company shall have a period of thirty (30) days
to cure the condition giving rise to such notice. In the event the Company cures
or corrects the specific Good Reason condition within the time period specified
above and the Executive is satisfied that the Company has cured the specific
condition set forth in the written notice, Good Reason termination shall not be
deemed to exist with respect to the specific condition set forth in the written
notice.

(c) “Retirement” shall mean termination of Executive’s employment in accordance
with GTC’s retirement policy, including early retirement, generally applicable
to its salaried employees.

4.2 Payments Upon Termination Without Cause, For Good Reason, Following Change
in Control. In addition to, and not in limitation of, the provisions of
Article 3, if, within twelve (12) months after a Change in Control of the
Company, Executive’s employment is terminated (a) by the Company or its
successor in interest other than for Cause or Retirement or (b) by Executive for
Good Reason, then Executive shall be entitled to the benefits provided below:

(a) Back Salary Payment. The Company shall pay Executive any unpaid Base Salary
accrued through the date of termination at the rate in effect at the time notice
of termination is given, plus credit for any vacation earned but not taken and
the amount, if any, and any bonus awarded for the past fiscal year which has not
yet been paid to Executive;

(b) Severance Payment. The Company shall pay Executive an aggregate severance
payment equal to (i) twenty-four months of Base Salary in effect on the date of
termination and (ii) an amount equal to Executive’s maximum incentive bonus that
would next be payable to him and would otherwise be due to Executive if such
termination had not occurred and the maximum amount of such bonus had been fully
earned, pro rated on the basis of the number of days that have elapsed between
the beginning of the bonus period in which such termination occurs and the date
of termination (the “Severance Amount”), which Severance Amount shall be payable
in substantially equal monthly installments over a 24-month period following the
date of termination, with the first installment being paid within thirty
(30) days following the date of termination and continuing for the full period
provided herein notwithstanding the death of Executive during such period.

(c) Continuation of Benefits. The Company shall maintain in full force and
effect, for Executive’s continued benefit until the earlier of (a) the end of
the 24th calendar month following the date of termination of employment or
(b) Executive’s commencement of full time employment with a new employer, all
life insurance, medical, health and accident insurance, and

 

- 5 -



--------------------------------------------------------------------------------

disability plans, programs or arrangements in which Executive was entitled to
participate immediately prior to the date of termination, provided that
Executive’s continued participation is possible under the general terms and
provisions of such plans and programs. In the event that Executive’s
participation in any such plan or program is barred, the Company shall arrange
to provide Executive with benefits substantially similar to those which
Executive was entitled to receive under such plans and programs at its expense.
If the Company provides the Executive with any health, dental or other benefits
under or outside of its plans and such benefits are taxable to the Executive,
the Company’s payment for any such benefit shall be equal to the cost of such
benefit and shall be paid on a monthly basis; and

(d) Accelerated Vesting of Stock Options. Any stock options to purchase Common
Stock of GTC then held by the Executive on the date of termination which are
then subject to vesting shall, notwithstanding any contrary provision in this
Agreement or the Plan pursuant to which such options had been granted, become
fully vested and exercisable on the date of termination, and each of such stock
options shall remain exercisable by the Executive until the earlier of (a) the
end of the original maximum term of the respective stock option or
(b) twenty-four (24) months after the date of termination. Executive
acknowledges that any incentive stock options exercised more than ninety days
after the date of termination shall no longer qualify as incentive stock options
under the Code.

4.3 Limitation on Benefit Payments. The benefits payable under this Agreement
are subject to the limitation that, when added to the aggregate present value of
any other payments in the nature of compensation to Executive which are
contingent on a Change of Control within the meaning of Section 280G(b)(2)(A)(i)
of the Code, they may not exceed 2.99 times the “base amount” as defined in
Section 280G(b)(3)(a) of the Code.

4.4 Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
if the Executive is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) at the time of the Executive’s separation from service
with the Company, no payment or benefit payable or provided to the Executive
pursuant to this Agreement that constitute an item of deferred compensation
under Code Section 409A and becomes payable by reason of the Executive’s
termination of employment with the Company will be paid or provided to the
Executive prior to the earlier of (i) the expiration of the six (6) month period
following the date of the Executive’s “separation from service” (as such term is
defined by Code Section 409A and the regulations promulgated thereunder), or
(ii) the date of the Executive’s death, but only to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The payments and benefits to which the Executive
would otherwise be entitled during the first six (6) months following his
separation from service shall be accumulated and paid or provided, as
applicable, in a lump sum, on the date that is six (6) months and one day
following the Executive’s separation from service (or if such date does not fall
on a business day of the Company, the next following business day) and any
remaining payments or benefits will be paid in accordance with the normal
payment dates specified for them herein.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE 5

CONFIDENTIAL INFORMATION AND NON-COMPETITION

As a condition to the Company’s obligations hereunder, Executive will execute a
confidentiality and non-competition agreement pertaining to the intellectual
property and confidential information of the Company and the Company’s standard
form of non-competition provision for executive officers and key employees. The
obligations of Executive under this Article 5 and the agreements referenced in
this paragraph shall survive termination of this Agreement for any reason.

ARTICLE 6

MISCELLANEOUS

6.1 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

6.2 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective lawful successors and assigns and
upon Executive’s heirs and personal representatives.

6.3 Assignment. This Agreement may not be assigned, in whole or in part, by any
party without the prior written consent of the other party, except that GTC may,
without the consent of Executive, assign its rights and obligations under this
Agreement to any corporation, firm or other business entity with or into which
GTC may merge or consolidate, or to which GTC may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, GTC. After any such assignment by GTC, GTC shall be
discharged from all further liability hereunder and such assignee shall have all
the rights and obligations of GTC under this Agreement.

6.4 Entire Agreement. This Agreement is the entire agreement of the parties with
respect to the subject matter hereof and supersedes any prior agreement or
understanding relating to Executive’s employment with or compensation by the
Company.

6.5 Notices. All notices, requests, demands and other communications to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed by registered or certified mail,
return receipt requested, postage prepaid, as follows:

If to the Company, to:

GTC Biotherapeutics, Inc.

175 Crossing Boulevard

4th Floor, Suite 410

Framingham, MA 01702-9322

Attention: Chief Financial Officer

 

- 7 -



--------------------------------------------------------------------------------

with a copy to:

Nathaniel S. Gardiner, Esq.

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, Massachusetts 02199

If to Executive, to:

Geoffrey F. Cox at his then current address on the payroll records of the
Company;

or such other address as either party hereto shall have designated by notice in
writing to the other party.

6.6 Amendments. This Agreement may be amended, supplemented or otherwise
modified at any time, but only by an instrument in writing signed by the parties
hereto.

6.7 Governing Law. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its conflict of law provisions.

6.8 Severability. In case any provision hereof shall, for any reason, be held to
be invalid or unenforeceable in any respect, such invalidity or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid or unenforceable provision had not been included
herein. If any provision hereof shall, for any reason, be held by a court to be
excessively broad as to duration, geographical scope, activity or subject
matter, it shall be construed by limiting and reducing it to make it enforceable
to the extent compatible with applicable law as then in effect.

6.9 Survival. Articles 5 and 6 shall survive the termination of this Agreement
for the periods of time indicated therein or indefinitely if no period of time
is indicated.

[This space left blank intentionally]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

 

EXECUTIVE:

/s/ Geoffrey F. Cox

Geoffrey F. Cox COMPANY: GTC BIOTHERAPEUTICS, INC. By:  

/s/ John B. Green

Name:   John B. Green Title:   Senior Vice President

 

- 9 -